EXHIBIT 10.1

SECOND AMENDMENT TO FIFTH AMENDED

AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of October 15, 2008, is made by and among FERRELLGAS,
L.P., a Delaware limited partnership (the “Borrower”), FERRELLGAS, INC., a
Delaware corporation and sole general partner of the Borrower (the “General
Partner”), BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and L/C Issuer, and the Lenders party
hereto.

W I T N E S S E T H:

WHEREAS, the Borrower, the General Partner, the Administrative Agent and the
Lenders entered into that certain Fifth Amended and Restated Credit Agreement
dated as of April 22, 2005 (as amended, supplemented, or restated to the date
hereof, the “Original Agreement”), for the purpose and consideration therein
expressed, whereby the Lenders became obligated to make loans and other
extensions of credit to the Borrower as therein provided; and

WHEREAS, the Borrower, the General Partner, the Administrative Agent and the
Lenders desire to amend the Original Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans and other extensions of credit that may hereafter be made by the
Lenders to the Borrower, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

ARTICLE I.

Definitions and References

Section 1.1 Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.

Section 1.2 Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.

“Amendment” means this Second Amendment to Fifth Amended and Restated Credit
Agreement.

“Credit Agreement” means the Original Agreement as amended hereby.

ARTICLE II.

Amendments to Original Agreement

Section 2.1 Definitions.

(a) The following definition in Section 1.01 of the Original Agreement is hereby
amended in its entirety to read as follows:

“Letter of Credit Sublimit” means (i) an amount equal to $200,000,000 through
February 28, 2009, and (ii) thereafter, an amount equal to $150,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

(b) Section 1.01 of the Original Agreement is hereby amended to add the
following definition thereto in appropriate alphabetical order to read as
follows:

“Impacted Lender” means a Defaulting Lender or a Lender as to which (a) the L/C
Issuer has a good faith belief that the Lender has defaulted in fulfilling its
obligations under one or more other syndicated credit facilities or (b) an
entity that Controls the Lender has been deemed insolvent or become subject to a
bankruptcy or other similar proceeding.

Section 2.2 Borrowings of Loans. The second sentence of subsection (a) of
Section 2.02 of the Original Agreement is hereby amended to replace the
reference to “11:00 a.m.” with “12:00 noon”. The second sentence of subsection
(b) of Section 2.02 of the Original Agreement is hereby amended to replace the
reference to “1:00 p.m.” with “3:00 p.m.”.

Section 2.3 Letters of Credit. Section 2.03 of the Original Agreement is hereby
amended in its entirety to read as follows:

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) such Letter of Credit is to be denominated in a currency other than Dollars;

(D) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless such L/C
Issuer has entered into arrangements reasonably satisfactory to such L/C Issuer,
provided that the Borrower and the L/C Issuers agree that cash collateral shall
constitute satisfactory arrangements, with the Borrower or such Lender to
eliminate such L/C Issuer’s risk with respect to such Lender; or

(E) any Lender is at such time an Impacted Lender hereunder, unless such L/C
Issuer has entered into arrangements reasonably satisfactory to such L/C Issuer,
provided that the Borrower and the L/C Issuers agree that cash collateral shall
constitute satisfactory arrangements, with the Borrower or such Lender to
eliminate such L/C Issuer’s risk with respect to such Lender.

(iv) No L/C Issuer shall be obligated to amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to applicable the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the General
Partner of the Borrower. Such Letter of Credit Application must be received by
the applicable L/C Issuer and the Administrative Agent not later than 12:00 noon
at least two Business Days (or such later date and time as such L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be; provided that, if such
requested Letter of Credit will be issued in any of the forms previously
approved by the applicable L/C Issuer and the Administrative Agent, such L/C
Issuer shall use its reasonable efforts to issue such Letter of Credit on the
date the Borrower delivers to such L/C Issuer the Letter of Credit Application
relating thereto (but shall have no liability for failing to accomplish such
issuance on such date). In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder, if applicable; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer shall, if consistent with the provisions
of Section 2.03(a)(ii) and in its reasonable judgment the issuance would not be
otherwise disadvantageous, shall agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Notwithstanding the above, no L/C Issuer will
give any such nonrenewal notice if the conditions precedent in Section 4.02 have
been met and a Responsible Officer of General Partner has given such L/C Issuer
a certificate to such effect, provided that after giving effect to any automatic
extension of a Letter of Credit, the expiry date of such Letter of Credit will
not occur after the Letter of Credit Expiration Date. Unless otherwise directed
by the applicable L/C Issuer, the Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the an L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that permits the automatic reinstatement of all or a portion of
the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the
applicable L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) such L/C Issuer to reinstate all or a portion of the stated amount
thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the applicable L/C Issuer to decline to reinstate all or any portion of
the stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), such L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing such L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 12:00 noon on the
date of any payment by such L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the applicable L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by either L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Pro Rata Share
of such amount shall be solely for the account of such L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse any L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse such L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of any L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the L/C Issuers and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuers shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuers may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuers shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if any
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuers and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuers
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee (the “Letter of Credit Fee”) (i) for each commercial Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit, and (ii) for each standby Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. Letter of Credit Fees shall be
(i) due and payable on each Interest Payment Date for Base Rate Loans,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Lenders, when any amount payable by the Borrower
under any Loan Document is not paid when due, all Letter of Credit Fees shall
accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee (i) with respect to each commercial Letter of Credit, 0.200% of
the amount available to be drawn under such Letter of Credit and (ii) with
respect to each standby Letter of Credit issued and outstanding, 0.200% per
annum of the amount available to be drawn under such Letter of Credit, computed
on the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.07. In addition, the Borrower
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuers relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.”

Section 2.4 Certificates; Other Information. Section 6.02 of the Original
Agreement is hereby amended to (i) delete the word “and” at the end of
subsection (c), (ii) rename subsection (d) as subsection (f), and (iii) add new
subsections (d) and (e) thereto immediately following subsection (c) thereof to
read as follows:

(d) on fifteenth day and the last day of each month through and including
February 28, 2009 (or, if such day not a Business Day, the next succeeding
Business Day) and thereafter monthly on the last day of each month (or, if such
day not a Business Day, the next succeeding Business Day), a certificate of a
Responsible Officer of the General Partner of the Borrower setting forth, as of
the preceding Business Day of such month, a schedule of all propane gallons
subject to Swap Contracts and Commodity Swaps of the Borrower and the other Loan
Parties, the net mark-to-market value therefor, any margin required or supplied
under any such Swap Contracts and Commodity Swaps, the counterparty to each Swap
Contract and Commodity Swap, a sensitivity analysis with respect to Commodity
Swaps included therein reflecting the incremental margin that would be required
to be supplied under any such credit support document if (all other things being
equal) commodity prices were at different price levels as specified by the
Administrative Agent to the Borrower, and such other information with respect to
such Swap Contracts and Commodity Swaps as may be reasonably requested by the
Administrative Agent or any Lender;

(e) on fifteenth day and the last day of each month through and including
February 28, 2009 (or, if such day not a Business Day, the next succeeding
Business Day) and thereafter monthly on the last day of each month (or, if such
day not a Business Day, the next succeeding Business Day), a report setting
forth, as of the preceding Business Day of such month, a report summarizing the
amount of gallons of propane anticipated to be sold to customers during the
following 12 month period subject to fixed price or cap or collar price sales
contracts, together with such other information with respect to such sales
contracts as may be reasonably requested by the Administrative Agent or any
Lender; and

Section 2.5 Replacement of Lenders. The first sentence of Section 10.13 of the
Original Agreement is hereby amended to replace the phrase “if any Lender is a
Defaulting Lender” with “if any Lender is a Defaulting Lender or an Impacted
Lender”.

ARTICLE III.

Conditions of Effectiveness

Section 3.1 Effective Date. This Amendment shall become effective as of the date
first above written when and only when:

(a) Administrative Agent shall have received all of the following, at
Administrative Agent’s office, duly executed and delivered all of the following:

(i) this Amendment;

(ii) the attached Consent and Agreement;

(iii) such certificates of resolutions or other action, incumbency certificates
or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed;
and

(v) such other supporting documents as Agent may reasonably request.

(b) Borrower shall have paid, in connection with such Loan Documents, all
recording, handling, legal, and other fees or payments required to be paid to
Administrative Agent or any Lender pursuant to any Loan Documents.

ARTICLE IV.

Confirmation; Representations and Warranties

In order to induce each Lender to enter into this Amendment, the Borrower
represents and warrants to each Lender that:

(a) The representations and warranties of the Borrower contained in the Original
Agreement are true and correct at and as of the time of the effectiveness
hereof, except to the extent that the facts on which such representations and
warranties are based have been changed by the extensions of credit under the
Credit Agreement or that such representations and warranties specifically refer
to an earlier date, in which case such representations and warranties were true
and correct as of such earlier date.

(b) The Borrower and the General Partner are duly authorized to execute and
deliver this Amendment and have duly taken all corporate action necessary to
authorize the execution and delivery of this Amendment and to authorize the
performance of the obligations of the Borrower and the General Partner
hereunder.

(c) The execution and delivery by the Borrower and the General Partner of this
Amendment, the performance by the Borrower and the General Partner of their
obligations hereunder and the consummation of the transactions contemplated
hereby do not and will not conflict with any provision of law, statute, rule or
regulation or of the Organizational Documents of the Borrower or the General
Partner, or of any material agreement, judgment, license, order or permit
applicable to or binding upon the Borrower or the General Partner, or result in
the creation of any lien, charge or encumbrance upon any assets or properties of
the Borrower or the General Partner. Except for those which have been obtained,
no consent, approval, authorization or order of any court or Governmental
Authority or third party is required in connection with the execution and
delivery by the Borrower and the General Partner of this Amendment or to
consummate the transactions contemplated hereby.

(d) When duly executed and delivered, each of this Amendment and the Credit
Agreement will be a legal and binding obligation of the Borrower and the General
Partner, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and by equitable principles of general
application.

ARTICLE V.

Miscellaneous

Section 5.1 Ratification of Agreements. The Original Agreement as hereby amended
is hereby ratified and confirmed in all respects. The Loan Documents, as they
may be amended or affected by this Amendment, are hereby ratified and confirmed
in all respects. Any reference to the Credit Agreement in any Loan Document
shall be deemed to be a reference to the Original Agreement as hereby amended.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, the Notes, or any other Loan Document
nor constitute a waiver of any provision of the Credit Agreement, the Notes or
any other Loan Document.

Section 5.2 Survival of Agreements. All representations, warranties, covenants
and agreements of the Borrower herein shall survive the execution and delivery
of this Amendment and the performance hereof, including without limitation the
making or granting of the Loans, and shall further survive until all of the
Obligations are paid in full.

Section 5.3 L/C Pledge Agreement. On or before November 3, 2008 (and pursuant to
the provisions of Section 2.03 of the Credit Agreement), the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations in an amount
equal to the Pro Rata Share of all Defaulting Lenders’ and Impacted Lenders’
participation interest in such L/C Obligations to secure the obligations of such
Defaulting Lenders and Impacted Lenders under Section 2.03(c)(ii) of the Credit
Agreement.

Section 5.4 Loan Documents. This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.

Section 5.5 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

Section 5.6 Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be validly executed by facsimile or other
electronic transmission.

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

1

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

      FERRELLGAS, L.P.
By:
  Ferrellgas, Inc., as its General Partner
By:
 
  Name:
 
  Title:

FERRELLGAS, INC.

By:
Name:
Title:


2

S.CONTBANK OF AMERICA, N.A., as

Administrative Agent



      By:

Name:

Title:

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender



      By:

Name:

Title:

3

LASALLE BANK NATIONAL ASSOCIATION, as a Lender



      By:

Name:

Title:

4

BNP PARIBAS, as a Lender and an L/C Issuer



      By:

Name:

Title:



      By:

Name:

Title:

5

JPMORGAN CHASE BANK, NA, as a Lender



      By:

Name:

Title:

6

WELLS FARGO BANK, N.A., as a Lender



      By:

Name:

Title:

7

BANK OF OKLAHOMA, NATIONAL ASSOCIATION, as a Lender



      By:

Name:

Title:

8

CAPITAL ONE, N.A., as a Lender



      By:

Name:

Title:

9

SOCIETE GENERALE, as a Lender



      By:

Name:

Title:

10

U.S. BANK NATIONAL ASSOCIATION, as a Lender



      By:

Name:

Title:

11

CREDIT SUISSE, CAYMAN ISLANDS BRANCH (f/k/a CREDIT SUISSE FIRST BOSTON CAYMAN
ISLANDS BRANCH), as a Lender



      By:

Name:

Title:



      By:

Name:

Title:

12

FIFTH THIRD BANK, as a Lender



      By:

Name:

Title:

13

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender



      By:

Name:

Title:

14

M&I MARSHALL & ILSLEY BANK, as a Lender



      By:

Name:

Title:

15

THE PRIVATEBANK AND TRUST COMPANY, as a Lender



      By:

Name:

Title:

16

PNC BANK, NATIONAL ASSOCIATION, as a Lender



      By:

Name:

Title:

17

CONSENT AND AGREEMENT

The undersigned hereby (i) consents to the provisions of the Second Amendment to
Fifth Amended and Restated Credit Agreement Consent (the “Second Amendment”) and
the transactions contemplated herein, (ii) ratifies and confirms its Guaranty
dated as of April 22, 2005, made by it for the benefit of the Administrative
Agent and the Lenders, executed pursuant to the Credit Agreement and the other
Loan Documents, (iii) agrees that all of its obligations and covenants
thereunder shall remain unimpaired by the execution and delivery of the Second
Amendment and the other documents and instruments executed in connection
herewith, and (iv) agrees that its Guaranty and the other Loan Documents shall
remain in full force and effect.

BLUE RHINO GLOBAL SOURCING, INC.

By:      
Name:
Title:


18